                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


THORP FAMILY ESTATE & TRUST AND
KENT DANIEL THORP,

                        Plaintiffs,

                v.                                              Case No. 20-C-984

MARJORIE EPPERS SPATARO, et al.,

                        Defendants.


                                 ORDER DISMISSING ACTION


        Plaintiffs Thorp Family Estate & Trust and Kent Daniel Thorp, proceeding without

counsel, have commenced this lawsuit alleging the breach of a land contract against Defendants

Marjorie Eppers Spataro, Daryl Waters, and Waters Legal Service LLC. Notwithstanding the fact

that Plaintiffs have paid the filing fee, the court has a duty to review the complaint and dismiss the

complaint if it appears it fails to state a claim upon which relief can be granted or if the court lacks

the authority to exercise jurisdiction over the matter. See Hoskins v. Polestra, 320 F.3d 761, 763

(7th Cir. 2003); see also Smoot v. Mazda Motors of Am., Inc., 469 F.3d 675, 678 (7th Cir. 2006)

(“federal courts are required to police their jurisdiction.”). Subject matter jurisdiction cannot be

waived and may be “raised sua sponte by the court at any point in the proceedings.” Hawxhurst

v. Pettibone Corp., 40 F.3d 175, 179 (7th Cir. 1994). In other words, this court cannot hear this

action if it lacks subject matter jurisdiction, established through diversity citizenship of the parties

under 28 U.S.C. § 1332 or pursuant to a federal question under 28 U.S.C. § 1331.




          Case 1:20-cv-00984-WCG Filed 07/02/20 Page 1 of 3 Document 3
        As far as the court is able to discern from the pleadings (the “Affidavit of Fact in Support

of Claim,” Dkt. No. 1), Plaintiffs allege that a land contract was entered into with Defendant

Marjorie Eppers Spataro and Umberto Spataro (now deceased) pursuant to which Plaintiff agreed

to pay $67,600 for a piece of property in $1,200 installments, with an initial $10,000 deposit. The

property appears to have been in Marinette County, as Plaintiffs claim the land contract was never

recorded by Marjorie Spataro with that county’s recorder. Plaintiffs allege that Marjorie Spataro

refuses to accept Plaintiffs’ final payment in full for the land contract and refuses to put the land

in Plaintiffs’ name. Marjorie Spataro’s attorney, Daryl Waters, and his law firm are also somehow

involved, according to the allegations.

        The complaint fails to establish that the court has subject matter jurisdiction over this

action—either by presenting a federal question or asserting diversity jurisdiction. Plaintiffs have

the burden of proving subject matter jurisdiction exists. Lee v. City of Chicago, 330 F.3d 456, 468

(7th Cir. 2003) (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992)). Federal district

courts have original jurisdiction over complaints that present a federal question, meaning “all civil

actions arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.

A state law breach of contract claim over real property is not by itself a federal question.

        Nor does the complaint establish that diversity jurisdiction exists. Diversity jurisdiction

requires complete diversity of citizenship among the parties and the amount in controversy to

exceed $75,000. 28 U.S.C. § 1332(a)(1). Complete diversity of citizenship means that “none of

the parties on either side of the litigation may be a citizen of the state of which a party on the other

side is a citizen.” Howell v. Tribune Entm’t Co., 106 F.3d 215, 217 (7th Cir. 1997). The complaint

identifies Marjorie Spataro as a Wisconsin resident and Daryl Waters as an attorney licensed in

Wisconsin, with a Wisconsin address for his law firm. Plaintiffs have not provided their county



                                                   2

          Case 1:20-cv-00984-WCG Filed 07/02/20 Page 2 of 3 Document 3
of residence, but the Clerk was provided a notice address in Wausaukee, Wisconsin for Plaintiff

Kent Thorp. Plaintiffs also allege the contract was for $67,600, placing the amount in controversy

below the $75,000 threshold necessary to establish diversity jurisdiction. Based on these facts, it

is clear from the face of the complaint that diversity jurisdiction does not exist.

       In sum, there is no basis for federal jurisdiction over the dispute. Plaintiffs must seek

whatever relief they may be entitled to in state court. This action is dismissed for lack of federal

jurisdiction. The Clerk is directed to enter judgment accordingly.

       SO ORDERED at Green Bay, Wisconsin this 2nd day of July, 2020.

                                                       s/ William C. Griesbach
                                                       William C. Griesbach
                                                       United States District Judge




                                                  3

          Case 1:20-cv-00984-WCG Filed 07/02/20 Page 3 of 3 Document 3
